DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda [US 2018/0004091 A1] in view of Yamaguchi et al. [US 2016/0001492 A1].

Regarding claims 1 and 12-14, Shinoda discloses an imprint method (Fig. 4) / an imprint apparatus (Figs. 1, 2) / a determination method (Fig. 4) / an article manufacturing method of forming a pattern of an imprint material on a substrate using a mold (Figs. 11A-11F), the method comprising: 
a light blocking member (Fig. 3 item 9) provided outside a pattern region (Mp) of the mold (M), the light blocking member being configured to block light (Figs. 7A-7C); and 
curing the imprint material by irradiating the imprint material with the light in a state in which the mold determined to be usable in the determining is in contact with the imprint material on the substrate (paragraphs [0058]-[0059]).

Shinoda does not teach obtaining a state of a light blocking member; and determining, based on the state of the light blocking member obtained in the obtaining, whether the mold is usable.
	However, Shinoda teaches wherein observing light is transmitted through the light-shielding film, so that  the peripheral portion of the pattern portion and the adjacent shot area can be observed (paragraphs [0058]-[0059]). Further, Yamaguchi et al. teaches a method wherein the mold is inspected for defect information and decision is made on the functionality of the mold (paragraph [0058]).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide inspecting the mold and determining functionality of the mold, as taught by Yamaguchi et al. in the system of Shinoda wherein the mold comprises the light-shielding film in the area being observed, because such a modification is advantageous in reducing pattern defects (paragraph [0007] of Yamaguchi et al.).

Regarding claims 2-10, Shinoda in view of Yamaguchi et al. discloses wherein in the obtaining, a transmittance of the light blocking member with respect the light is measured as the state of the light blocking member, wherein in the obtaining, a relative value between an illuminance below the pattern region and an illuminance below the light blocking member in a state in which the mold is irradiated with the light is measured as the state of the light blocking member, wherein in the obtaining, a contrast of a region of the light blocking member in an image obtained by capturing the mold is obtained as the state of the light blocking member, further comprising if the mold is determined to be not usable in the determining, notifying that the mold is not usable, further comprising if the mold is determined to be not usable in the determining, inhibiting execution of an imprint process of forming the pattern of the imprint material on the substrate, wherein the determining includes estimating a usable period of the mold based on the state of the light blocking member obtained in the obtaining, wherein in the obtaining, the number of times of cleaning of the mold is obtained as the state of the light blocking member, and the determining includes estimating a usable period of the mold based on the number of times of cleaning of the mold obtained in the obtaining and information indicating a change in the transmittance of the light blocking member with respect to the number of times of cleaning of the mold, further comprising notifying the usable period of the mold estimated in the determining, wherein in accordance with the usable period of the mold estimated in the determining, a notification mode of the usable period of the mold is changed (in the modification as applied above, the application of known methods of evaluating the functionality of a light blocking applied to the mold are obvious to one of ordinary skill in the art motivated to reduce pattern defects, see paragraphs [0058]-[0059] of Shinoda and paragraph [0058] of Yamaguchi et al.).

Regarding claim 11, Shinoda in view of Yamaguchi et al. discloses wherein the light blocking member is provided so as to surround the pattern region (as shown in Figs. 7A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882